DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
18. (Currently Amended) A device, comprising: 
at least one staked or riveted workpiece that projects from a contacting surface of the device, is at least partially introducible into a workpiece receiving opening formed on a pressing surface of a punch in response to [[a]] the pressing surface of the punch approaching the contacting surface, is deformable in conformity with an inner contour of the workpiece receiving opening that has (a) a spherical or ellipsoidal cap shaped partial surface and (b) an inner-contour intermediate surface disposed between a rim of the inner contour on the pressing surface and the spherical cap-shaped or ellipsoidal cap-shaped partial surface, the inner-contour intermediate surface being cylinder jacket-shaped or truncated cone jacket-shaped, so that the at least one staked or riveted workpiece has an outer contour that includes:
at least one spherical cap-shaped or ellipsoidal cap-shaped first partial surface; and 
a cylinder jacket-shaped or truncated cone jacket-shaped second partial surface that bounds the spherical cap-shaped or ellipsoidal cap-shaped first partial surface, wherein the 

21. (Currently Amended) A method for staking or riveting a workpiece that projects from a contacting surface, the method comprising:
introducing the workpiece into a 
wherein:
at least a partial surface of the inner contour is formed in a spherical cap shape or an ellipsoidal cap shape; 
an inner-contour intermediate surface, which is disposed between a rim of the inner contour on the pressing surface and the spherical cap-shaped or ellipsoidal cap-shaped partial surface, is cylinder jacket-shaped or truncated cone jacket-shaped; 
the introducing of the workpiece into the workpiece receiving opening causes at least a portion of the workpiece 
material of the workpiece that is in 

the truncated cone jacket-shaped inner-contour intermediate surface has an outer radius at the rim of the inner contour and an inner radius at the spherical cap-shaped or ellipsoidal cap-shaped partial surface of the inner contour, and the inner radius 1s smaller than the outer radius.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the reference of record teach the previously indicated allowable subject matter now incorporated into each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1/14/2021